DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the limitation: “a signal processing circuit connectable to a transducer” in line 3. However, a transducer has been previously recited in line 1, as such, any subsequent recitation of the same transducer in the claim should be referred to as: the transducer. For the purpose of this examination the examiner has replaced a transducer with the transducer in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-12, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suvanto (US PUB 20120269363, hereinafter Suvanto).
Regarding claim 1, Suvanto discloses a sensor assembly (e.g. a temperature sensing device), (see at least the abstract), comprising: a housing (e.g. housing 42) having an external-device interface (e.g. PWB 36 for connecting to external devices); a transducer (e.g. MEMS chip 32) disposed in the housing and configured to generate an electrical signal (see [0057], and figure 2); a gain control circuit comprising an environmental sensor (e.g. a temperature sensing circuit 160) configured to generate an environmental sensor signal (e.g. a temperature sensing signal) based on a change in an environmental condition, the environmental condition affecting drift in sensitivity of the transducer (see [0068]); and an integrated circuit (e.g. ASIC 34) disposed in the housing and electrically coupled to contacts of the external-device interface (see figure 2), the integrated circuit comprising: a signal processing circuit (e.g. a controller 50) coupled to the transducer and to the gain control circuit, the signal processing circuit configured to generate an output signal based on the electrical signal and to adjust a gain of the signal processing circuit based on the environmental sensor signal (e.g. the gain is adjusted based on signal from the temperature sensing circuit); wherein the gain adjustment compensates for the drift in sensitivity of the transducer caused by the change in the environmental condition (e.g. the gain adjustment is configured to account for a change in sensitivity as a result of the change in environmental temperature as sensed by the temperature sensing circuit 160), (see Suvanto [0057], [0068]-[0073], figures 2, 5, and 6-7).


Regarding claim 2, Suvanto discloses the sensor assembly of claim 1, the gain control circuit configured to generate a gain control signal based on the environmental sensor signal, wherein gain adjustment of the signal processing circuit is based on the gain control signal (see Suvanto [0068]-[0070], figures 2, 5 and 6).

Regarding claim 3, Suvanto discloses the sensor assembly of claim 2, the gain control circuit including a digital logic circuit coupled to the environmental sensor and configured to determine a gain value based on the environmental sensor signal, wherein the gain control signal is based on the gain value (see Suvanto [0068]-[0070], figures 2, 5 and 6).

Regarding claim 6, Suvanto discloses the sensor assembly of claim 3, the signal processing circuit is a closed-loop amplifier (e.g. amplifier 120) having an adjustable voltage divider, wherein the gain control circuit controls gain of the signal processing circuit by adjusting the voltage divider (see Suvanto [0068]-[0071], figures 6-7).

Regarding claim 7, Suvanto discloses the sensor assembly of claim 6 is microphone assembly and the environmental sensor is a temperature sensor (e.g. a temperature sensing circuit 160) integrated with the integrated circuit (see Suvanto [0068], figures 5 and 6).

Regarding claim 9, Suvanto discloses an integrated circuit (e.g. ASIC 34) for interfacing with a transducer (e.g. MEMS chip 32) of a sensor assembly (e.g. a temperature sensing device), (see at least the abstract, and figure 2), the integrated circuit comprising: a signal processing circuit (e.g. a controller 50) connectable to the transducer and configured to generate an output signal based on an electrical signal received from the transducer when the integrated circuit is interfaced with the transducer (e.g. MEMS chip 32 is a microphone that generates sound in response to an input electrical signal via the ASIC 34 and the controller 50), (see figure 2); a gain control circuit configured to adjust gain of the signal processing circuit based on an environmental sensor signal (e.g. a temperature sensing circuit 160) representative of change in an environmental condition that affects drift in sensitivity of the transducer (e.g. the gain is adjusted based on temperature change signal from the temperature sensing circuit 160 that affects or causes a corresponding change in the sensitivity of the microphone 32), wherein the gain adjustment compensates for drift in sensitivity of the transducer caused by the change in the environmental condition (e.g. the gain adjustment is configured to account for a change in sensitivity as a result of the change in environmental temperature as sensed by the sensing circuit 160), (see [0057], [0068]-[0073], figures 2, 5, and 6-7).

Regarding claim 10, Suvanto discloses the integrated circuit of claim 9, further comprising an environmental sensor (e.g. a temperature sensing circuit 160) configured to generate an environmental sensor signal (e.g. a temperature sensing signal), the gain control circuit coupled to the environmental sensor and configured to generate a gain control signal based on the environmental sensor signal, wherein gain adjustment of the signal processing circuit is based on the gain control signal (see Suvanto [0068]-[0070], figures 2, 5 and 6).

Regarding claim 11, Suvanto discloses the integrated circuit of claim 10, wherein the environmental sensor is a pressure sensor, a temperature sensor (e.g. a temperature sensing circuit 160), or a humidity sensor (see Suvanto, figures 5 and 6).

Regarding claim 12, Suvanto discloses the integrated circuit of claim 9, the gain control circuit including a digital logic circuit coupled to the environmental sensor and configured to determine a gain value based on the environmental sensor signal, wherein the gain control signal is based on the gain value (see Suvanto [0068]-[0070], figures 2, 5 and 6).

Regarding claim 15, Suvanto discloses the integrated circuit of claim 12, wherein the signal processing circuit is a closed-loop amplifier (e.g. amplifier 120) having an adjustable voltage divider (see Suvanto [0068]-[0071], figures 6-7).

Regarding claim 16, Suvanto discloses the integrated circuit of claim 10, further comprising a transducer bias circuit (e.g. a charge pump circuit) configured to generate a bias voltage signal for a capacitive transducer when the integrated circuit is interfaced with the capacitive transducer (see Suvanto [0057] and figure 2).

Regarding claim 17, Suvanto discloses the integrated circuit of claim 16 in combination with a capacitive microelectromechanical systems (MEMS) transducer (e.g. MEMS 32), (see Suvanto [0057] and figure 2).

Regarding claim 18, Suvanto discloses a method of compensating for sensitivity drift of a transducer in a sensor assembly (e.g. a MEMS 32 having a temperature sensing device), (see at least the abstract and figure 2), the method comprising: processing an electrical signal generated by the transducer using a signal processing circuit (e.g. a controller 50); generating an environmental sensor signal (e.g. by a temperature sensing circuit 160) representative of a change in an environmental condition causing sensitivity drift in the transducer (see figure 5); generating a gain control signal based on the environmental sensor signal; and compensating for sensitivity drift of the transducer caused by the change in the environmental condition by adjusting gain of the signal processing circuit based on the gain control signal (e.g. the gain adjustment is configured to account for a change in sensitivity as a result of the change in environmental temperature as sensed by the sensing circuit 160), (see [0057], [0068]-[0073], figures 2, 5, and 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto in view of Terazawa (US PUB 20100242611, hereinafter Terazawa).
Regarding claim 4, Suvanto discloses the sensor assembly of claim 3 is a microphone assembly, but fails to explicitly disclose wherein the gain control circuit is configured to adjust gain of the signal processing circuit in steps sufficiently small to prevent acoustic artifacts in the output signal of the signal processing circuit.
However, Terazawa in the same field of endeavor teaches that it is well known in the art to provide a gain control circuit with the ability to adjust gain of a signal processing circuit in steps (stepwise) sufficiently small to prevent acoustic artifacts in the output signal of the signal processing circuit as demonstrated in [0033], lines 1-12, and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gain control circuit configured to adjust the gain in steps as taught by Terazawa in the teachings of Suvanto in order to dynamically correct and smoothen the gain of the output signal, and thereby further enhance the operational efficiency of the device. 

Regarding claim 8, Suvanto as modified by Terazawa discloses the sensor assembly of claim 2 is a microphone assembly comprising a transducer bias circuit (a charge pump circuit) coupled to the transducer, wherein the transducer is a capacitive microelectromechanical systems (MEMS) transducer (see Suvanto, [0057] and figure 2). 
Furthermore, the combination of Suvanto and Terazawa further fails to explicitly disclose that the MEMS transducer have a capacitance on the order of 1 pF, and the signal processing circuit has an input resistance on the order of 1G ohm. However, it would be obvious to any person having an ordinary skill in the art to configure the transducer to have a capacitance in the order of 1 pF, and the signal processing circuit to have an input resistance on the order of 1G ohm if such would result in an optimum outcome since it has been held that: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (See MPEP 2144.05 II A).

Regarding claim 13, Suvanto discloses the integrated circuit of claim 12, but fails to explicitly disclose wherein the gain control circuit is configured to adjust gain of the signal processing circuit in steps sufficiently small to prevent acoustic artifacts in the output signal of the signal processing circuit.
However, Terazawa in the same field of endeavor teaches that it is well known in the art to provide a gain control circuit with the ability to adjust gain of a signal processing circuit in steps (stepwise) sufficiently small to prevent acoustic artifacts in the output signal of the signal processing circuit as demonstrated in [0033], lines 1-12, and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gain control circuit configured to adjust the gain in steps as taught by Terazawa in the teachings of Suvanto in order to dynamically correct and smoothen the gain of the output signal, and thereby further enhance the operational efficiency of the device. 

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto in view of Terazawa as applied to claim 1 and 9 above, and further in view of Nodake (TW I287352, hereinafter Nodake).
Regarding claim 5, Suvanto as modified by Terazawa discloses the sensor assembly of claim 4 but fails to explicitly disclose further comprising a zero-crossing detector coupled to the signal processing circuit, wherein the digital logic circuit is configured to adjust gain of the signal processing circuit based on occurrence of a zero-crossing event of the signal processing circuit.
However, Nodake in the same field of endeavor teachers that it is well known in the art to provide a gain control circuit comprising a zero-crossing detector (e.g. a zero-crossing detection unit 5A) coupled to the signal processing circuit, wherein the digital logic circuit is configured to adjust gain of the signal processing circuit based on occurrence of a zero-crossing event of the signal processing circuit, as demonstrated in at least the abstract and figure 1-5. Therefore, it would have been obvious to any person having an ordinary skill in the art to provide the gain control circuit with a zero-crossing detector as taught by Nodake in the teachings of Suvanto and Terazawa in order to prevent the gain from over reduction during operation, and thereby further enhancing the efficiency of the device.   

Regarding claim 14, Suvanto as modified by Terazawa discloses the integrated circuit of claim 12, but fails to explicitly disclose further comprising a zero-crossing detector coupled to the signal processing circuit, wherein the digital logic circuit is configured to adjust gain of the signal processing circuit based on occurrence of a zero-crossing event of the signal processing circuit.
However, Nodake in the same field of endeavor teachers that it is well known in the art to provide a gain control circuit comprising a zero-crossing detector (e.g. a zero-crossing detection unit 5A) coupled to the signal processing circuit, wherein the digital logic circuit is configured to adjust gain of the signal processing circuit based on occurrence of a zero-crossing event of the signal processing circuit, as demonstrated in at least the abstract and figure 1-5. Therefore, it would have been obvious to any person having an ordinary skill in the art to provide the gain control circuit with a zero-crossing detector as taught by Nodake in the teachings of Suvanto and Terazawa in order to prevent the gain from over reduction during operation, and thereby further enhancing the efficiency of the device.   

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto in view of Nodake.
Regarding claim 19, Suvanto discloses the method of claim 18, but fails to explicitly disclose further comprising adjusting gain of the signal processing circuit based on occurrence of a zero-crossing event of the signal processing circuit.
However, Nodake in the same field of endeavor teachers that it is well known in the art to provide a gain control circuit comprising a zero-crossing detector (e.g. a zero-crossing detection unit 5A) coupled to the signal processing circuit, as demonstrated in at least the abstract and figure 1-5. Therefore, it would have been obvious to any person having an ordinary skill in the art to provide the gain control circuit with a zero-crossing detector as taught by Nodake in the teachings of Suvanto and Terazawa in order to prevent the gain from over reduction during operation, and thereby further enhancing the efficiency of the device.
  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto and Nodake as applied to claim 18 above, and further in view of Terazawa.
Regarding claim 20, Suvanto as modified by Nodake discloses the method of claim 19, but fails to explicitly disclose further comprising adjusting gain of the signal processing circuit in steps sufficiently small to prevent artifacts in the processed electrical signal.
However, Terazawa in the same field of endeavor teaches that it is well known in the art to provide a gain control circuit with the ability to adjust gain of a signal processing circuit in steps (stepwise) sufficiently small to prevent acoustic artifacts in the output signal of the signal processing circuit as demonstrated in [0033], lines 1-12, and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gain control circuit configured to adjust the gain in steps as taught by Terazawa in the teachings of Suvanto in view of Nodake in order to dynamically correct and smoothen the gain of the output signal, and thereby further enhance the operational efficiency of the device.

Conclusion
The prior art made of record provided on PTO892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.